Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-16-00812-CR

                                          Gary ALVAREZ,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2016CR4637B
                          Honorable Kevin M. O’Connell, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: February 8, 2017

DISMISSED

           Gary Alvarez entered into a plea bargain with the State, pursuant to which he pleaded nolo

contendere to the charge of injury to a child. The trial court imposed sentence in accordance with

the agreement and signed a certificate stating this “is a plea-bargain case, and the defendant has

NO right of appeal.” See Tex. R. App. P. 25.2(a)(2). Alvarez timely filed a notice of appeal. The

clerk’s record, which includes the trial court’s rule 25.2(a)(2) certification and a written plea

bargain agreement, has been filed. See Tex. R. App. P. 25.2(d).
                                                                                     04-16-00812-CR


       The clerk’s record establishes the punishment assessed by the court does not exceed the

punishment recommended by the prosecutor and agreed to by the defendant. See Tex. R. App. P.

25.2(a)(2). We have reviewed the clerk’s record, and the trial court’s certification appears to

accurately state that this is a plea bargain case and Alvarez does not have a right to appeal. See

Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of appeals should

review clerk’s record to determine whether trial court’s certification is accurate). This court must

dismiss an appeal “if a certification that shows the defendant has the right of appeal has not been

made part of the record.” Tex. R. App. P. 25.2(d).

       On January 10, 2017, we gave Alvarez notice that the appeal would be dismissed unless an

amended trial court certification showing he has the right to appeal has been made part of the

appellate record by January 31, 2017. See Tex. R. App. P. 25.2(d); 37.1; Daniels v. State, 110

S.W.3d 174 (Tex. App.–San Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003

WL 21508347 (July 2, 2003, pet. ref’d) (not designated for publication). An amended certification

showing Alvarez has the right to appeal has not been filed. We therefore dismiss this appeal. Tex.

R. App. P. 25.2(d).

                                                 PER CURIAM

DO NOT PUBLISH




                                                -2-